                Case 21-10950-LSS            Doc 11      Filed 06/21/21       Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

CP HOLDINGS LLC, et al.,                                      21-10950 (LSS)

                                 Debtors.1                    (Joint Administration Requested)


                      NOTICE OF APPEARANCE AND REQUEST
                  FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

         PLEASE TAKE NOTICE that, pursuant to Rules 2002, 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 102(1) of title 11 of the

United States Code (the “Bankruptcy Code”), Ropes & Gray, LLP (“Ropes & Gray”) and Bayard,

P.A. (“Bayard”) hereby enter their appearance in the above-referenced chapter 11 cases (the

“Chapter 11 Cases”) as counsel to Tor Asia Credit Master Fund LP (the “Tor Asia”), and hereby

request, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 342 of the Bankruptcy

Code, that copies of all notices and pleadings given or required to be given in the Chapter 11 Cases

and copies of all papers served or required to be served in the Chapter 11 Cases, including but not

limited to, all notices (including those required by Bankruptcy Rule 2002), reports, pleadings,

motions, applications, lists, schedules, statements, chapter 11 plans, disclosure statements, and all

other matters arising herein or in any related adversary proceeding, be given and served upon Tor

Asia through service upon Ropes & Gray and Bayard at the address and emails set forth below:




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
    number, as applicable, are as follows: CP Holdings LLC (6188) and Pacrim U.S. LLC (0479). The
    Debtors’ mailing address is 3141 Hood Street, Suite 220, Dallas, TX 75219 c/o Sean Broadbent (solely
    for purposes of notices and communications).
               Case 21-10950-LSS          Doc 11     Filed 06/21/21     Page 2 of 3




 BAYARD, P.A.                                        ROPES & GRAY LLP
 Erin R. Fay (No. 5268)                              Gregg M. Galardi
 Gregory J. Flasser (No. 6154)                       Kevin Liang
 600 N. King Street, Suite 400                       1211 Avenue of the Americas,
 Wilmington, Delaware 19899                          New York, New York 10036
 Telephone: (302) 429-4200                           Telephone: (212) 596-9000
 Email: efay@bayardlaw.com
        gflasser@bayardlaw.com                       Andrew Devore
                                                     Prudential Tower, 800 Boylston Street
                                                     Boston, Massachusetts 02199
                                                     Telephone: (617) 951-7000

                                                     Stephen L. Iacovo
                                                     191 North Wacker Drive, 32nd Floor
                                                     Chicago, Illinois 60606
                                                     Telephone: (312) 845-1200
                                                     Email: Gregg.Galardi@ropesgray.com
                                                            Andrew.Devore@ropesgray.com
                                                            Kevin.Liang@ropesgray.com
                                                            Stephen.Iacovo@ropesgray.com



       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, complaint or demand, motion, petition, pleading or request, and answering or reply

papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the Chapter 11 Cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Tor Asia’s

(i) right to have a final order in non-core matters entered only after de novo review by a United

States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein or in any

case, controversy or proceeding related hereto; (iii) right to have the reference withdrawn by the
               Case 21-10950-LSS         Doc 11      Filed 06/21/21   Page 3 of 3




United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs or recoupments to which Tor Asia is or may be

entitled to under agreements, in law, or equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are hereby expressly reserved.

Dated: June 21, 2021
       Wilmington, Delaware                  BAYARD, P.A.

                                             /s/ Erin R. Fay
                                             Erin R. Fay (No. 5268)
                                             Gregory J. Flasser (No. 6154)
                                             600 N. King Street, Suite 400
                                             Wilmington, Delaware 19899
                                             Telephone: (302) 429-4200
                                             Email: efay@bayardlaw.com
                                                     gflasser@bayardlaw.com

                                             -and-

                                             ROPES & GRAY LLP
                                             Gregg M. Galardi
                                             Kevin Liang
                                             1211 Avenue of the Americas,
                                             New York, New York 10036
                                             Telephone: (212) 596-9000

                                             Andrew Devore
                                             Prudential Tower, 800 Boylston Street
                                             Boston, Massachusetts 02199
                                             Telephone: (617) 951-7000

                                             Stephen L. Iacovo
                                             191 North Wacker Drive, 32nd Floor
                                             Chicago, Illinois 60606
                                             Telephone: (312) 845-1200
                                             Email: Gregg.Galardi@ropesgray.com
                                                    Andrew.Devore@ropesgray.com
                                                    Kevin.Liang@ropesgray.com
                                                    Stephen.Iacovo@ropesgray.com


                                             Attorneys for Tor Asia Credit Master Fund LP
